In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1538 
CARLOS G. ROCHA, 
                                                  Plaintiff‐Appellant, 

                                  v. 

J. GORDON RUDD, JR., ANNE T. REGAN, PATRICIA A. 
BLOODGOOD, ZIMMERMAN REED PLLP, GREGORY J. MEYERS, 
SUSAN ELLINGSTAD, and LOCKRIDGE GRINDAL NAUEN PLLP 
                                      Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 14 C 4857 — Milton I. Shadur, Judge. 
                     ____________________ 

     ARGUED NOVEMBER 4, 2015 — DECIDED JUNE 22, 2016 
                ____________________ 

   Before KANNE, ROVNER, and SYKES, Circuit Judges. 
   KANNE,  Circuit  Judge.  Defendants,  a  group  of  law  firms 
and  several  of  their  attorneys,  had  previously  represented 
Plaintiff Carlos Rocha and other FedEx delivery drivers in an 
employment  misclassification  case  against  FedEx.  The  em‐
ployment misclassification case ultimately settled, but Rocha 
was excluded from the settlement. Just before the settlement 
2                                                       No. 15‐1538 

was  finalized,  Rocha  retained  Johnson,  his  current  spouse, 
and discharged Defendants as his counsel. Rocha later sued 
Defendants in federal district court, alleging several theories 
of  harm,  including  legal  malpractice  and  fraud,  in  associa‐
tion with the case against FedEx. The district court dismissed 
Rocha’s  amended  complaint,  and  Rocha  appealed.  We  af‐
firm. 
                         I. BACKGROUND 
   Although  not  a  party  here,  much  of  this  case’s  back‐
ground  involves  FedEx,  which  includes  FedEx  Corporation 
(“FedEx  Corp.”)  and  its  subsidiary  FedEx  Ground  Package 
System,  Inc.  (“FedEx  Ground”),  a  business  that  provides 
package delivery and pick‐up service. 
    From  late  2005  until  November  2010,  “Rocha  delivered 
packages  for  FedEx’s  Chicago  terminal,  acting  at  various 
times as an employee and an independent contractor.” Rocha 
v. FedEx Corp., 15 F. Supp. 3d 796, 800 (N.D. Ill. 2014). Rocha 
is also the owner of Arize 11, an Illinois corporation formed 
in 2008, through which he contracted with FedEx. Id. 

     A. Fluegel v. FedEx Ground Package Sys., Inc. 
      On  April  20,  2005,  a  group  of  FedEx  delivery  drivers, 
represented by Defendants, filed a putative class action law‐
suit against FedEx in the Northern District of Illinois. Fluegel 
v.  FedEx  Ground  Package  Sys.,  Inc.,  No.  1:05‐cv‐02326,  (N.D. 
Ill.  dismissed  Sept.  17,  2012).  Their  key  allegation  was  that 
FedEx  had  misclassified  them  as  independent  contractors, 
thereby  denying  them  protections  under  the  Illinois  Wage 
Payment  and  Collection  Act  (“IWPCA”),  820  ILCS  115/1  et 
seq. 
No. 15‐1538                                                          3

    Later that year, Fluegel was consolidated with other cases 
in  a  multidistrict  litigation  (“MDL”)  proceeding  in  the 
Northern  District  of  Indiana.  In  Fluegel,  the  MDL  court  de‐
nied  class  certification  but  granted  partial  summary  judg‐
ment  in  favor  of  the  plaintiffs,  holding  that  they  were  em‐
ployees  under  the  IWPCA.  In  re  Fedex  Ground  Package  Sys., 
Inc.  Emp.  Practices  Litig.,  2010  WL  2243246  at  *1  (N.D.  Ind. 
2010). In the fall of 2010, the MDL court remanded Fluegel to 
the  Northern  District  of  Illinois,  and  litigation  on  the  case 
continued. 
    On July 20, 2011, Rocha joined the Fluegel action. His re‐
tainer  agreement  with  Defendants  expressly  limited  the 
scope  of  Defendants’  representation  because  he  was  pursu‐
ing  other  claims  against  FedEx  on  behalf  of  Arize  11,  with 
separate  representation  by  Johnson  (his  spouse).  The  reten‐
tion  agreement  also  affirmed  Rocha’s  “absolute  right  to  ac‐
cept or reject any settlement” with FedEx negotiated by De‐
fendants. 
    By  2012,  over  100  additional  plaintiffs  had  joined  the 
Fluegel  action. In  April 2012,  the parties in Fluegel  agreed to 
mediation. A month later, on May 25, 2012, the parties noti‐
fied  the  court  that  they  had  reached  a  tentative  settlement. 
Soon  after,  Defendants  were  notified  by  Rocha,  through 
Johnson, that he would object to the settlement if it required 
release of his Arize 11 claims. 
    On  June  5,  2012,  Defendants  explained  in  a  letter  to  Ro‐
cha the material terms of the proposed settlement, including 
the  total  settlement  amount,  each  individual  plaintiff’s  por‐
tion, and attorney’s fees. Furthermore, this letter stated that 
for  the  settlement,  FedEx  required  “from  every  Plaintiff  a 
release of all claims against FedEx both individually and on 
4                                                      No. 15‐1538 

behalf  of any associated  corporation.”  This  letter concluded 
by reiterating Rocha’s ability to make the final determination 
of whether to join the settlement. Throughout the summer of 
2012, on multiple occasions, Defendants discussed with Ro‐
cha  the  proposed  settlement  terms,  including  the  required 
release of all claims by Rocha and Arize 11 against FedEx. 
    The parties in Fluegel filed a joint motion to approve the 
settlement  agreement,  and  on  August  7,  2012,  the  district 
court approved it. 
    On September 10, 2012, Johnson filed a notice of appear‐
ance as counsel for Rocha in Fluegel. On September 14, 2012, 
Defendants filed a motion to withdraw as counsel for Rocha, 
and  on  September  17,  2012,  the  district  court  granted  this 
motion, stating, “Ms. Johnson has informed Plaintiffs’ Coun‐
sel  on  behalf  of  Mr.  Rocha,  that  she  does  not  oppose  their 
withdrawal from representation of Mr. Rocha.” Also on Sep‐
tember  17,  2012,  the  Fluegel  court  dismissed  the  case  with 
prejudice  for  all  named  plaintiffs  except  Rocha,  whose  case 
was  voluntarily  dismissed  without  prejudice.  Defendants 
confirmed that Rocha would not have to pay any attorney’s 
fees or other expenses. 

     B. Rocha’s  Lawsuits  against  FedEx  in  Federal  and  State 
        Court 
   On October 30, 2012, Rocha and Arize 11, represented by 
Johnson,  filed  a  518‐paragraph,  16‐count  complaint  against 
FedEx  and  numerous  FedEx  executives,  which  included  al‐
legations of violations of the Racketeer Influenced and Cor‐
rupt Organizations Act (“RICO”), the Sherman and Clayton 
Acts,  and  Illinois  law.  Rocha  eventually  amended  the  com‐
No. 15‐1538                                                           5

plaint  to  17  counts.  In  response,  FedEx  filed  a  motion  to 
dismiss. 
    The district court dismissed Rocha’s amended complaint 
on January 17, 2014, finding it to be “an egregious violation 
of Rule 8(a).” Rocha, 15 F. Supp. 3d at 805 (internal quotation 
omitted).  The  dismissal of Rocha’s  amended  complaint was 
without  prejudice,  and  Rocha  was  granted  leave  to  file  an 
amended  federal  complaint  if  he  “can  address  the  funda‐
mental deficiencies set forth in this opinion in no more than 
300  clear  paragraphs  that  are  not  repetitive,  speculative,  or 
conclusory.”  Id.  at  813.  The  court  suggested,  alternatively, 
that Rocha “proceed in state court instead of trying to estab‐
lish federal jurisdiction for this dispute where none may ex‐
ist.” Id. 
     On January 16, 2015, Rocha and Arize 11, represented by 
Johnson, filed a complaint in state court against FedEx, alleg‐
ing  breach  of  contract,  fraud,  promissory  estoppel,  Illinois 
statutory  violations,  conspiracy  to  defraud  and  aiding  and 
abetting  of  fraud,  unjust  enrichment,  and  conversion.  Rocha 
v.  FedEx  Corp.,  No.  2015‐L‐00506  (Ill.  Cir.  Ct.  filed  Jan.  16, 
2015). This action is still ongoing. 

    C. Rocha’s Lawsuit against Defendants 
    Before  filing  his  state‐court  complaint  against  FedEx,  on 
June 27, 2014, Rocha brought the present action by way of an 
amended  complaint  against  Defendants,  claiming  breach  of 
contract,  breach  of  fiduciary  duties,  fraud,  and  violation  of 
the Illinois Consumer Fraud and Deceptive Business Practic‐
es  Act  (“ICFA”),  and  legal  malpractice.  Defendants  moved 
to  dismiss  this  lawsuit  for  failure  to  state  a  claim,  pursuant 
to Rule 12(b)(6).  
6                                                         No. 15‐1538 

    Over  the  next  several  months,  the  court  held  multiple 
hearings in which it repeatedly asked Rocha to provide evi‐
dence on what it deemed to be a dispositive issue—to show 
that  his  Fluegel  claims  against  FedEx  were  not  viable  at  the 
time that he substituted Johnson for Defendants as his coun‐
sel. 
    Rocha  failed  to  make  such  a  showing,  and  on  February 
11,  2015,  the  district  court  granted  Defendants’  motion  and 
dismissed  Rocha’s  amended  complaint  with  prejudice.  In 
doing  so,  the  court  found  that  Rocha  had  chosen  to  be  ex‐
cluded from the 2012 Fluegel settlement. (Sent. Tr. 9–10, Feb. 
11, 2015.)  
    Then, the court ruled that under Illinois law, “Rocha los‐
es as a matter of law, not of fact. The flaw that I think exists 
here is non‐curable, and that is that there is no showing and 
no  potential  showing  of  a  but‐for  cause  when,  as  here,  the 
claims are viable, were viable.” (Id. 13.) The court concluded 
by stating that “your claim against FedEx in the State Court 
system, … you are entitled to do that … I make no comment 
on that.” (Id. 16.) Rocha’s appeal followed. 
                            II. ANALYSIS 
    “This  court  reviews  a  dismissal  under  Rule  12(b)(6)  for 
failure  to  state  a  claim  de  novo,”  and  it  “may  affirm  on  any 
ground contained in the record.” Brooks v. Ross, 578 F.3d 574, 
578 (7th Cir. 2009). 
    On  appeal,  Rocha  makes  a  number  of  scattered  factual 
and  legal  arguments.  We  elect  to  examine  what  we  under‐
stand  to  be  Rocha’s  three  primary  contentions:  that  the  dis‐
trict court erred by (1) dismissing his legal malpractice claim, 
(2)  dismissing  his  fraud  claim,  and  (3)  dismissing  his 
No. 15‐1538                                                           7

amended  complaint  with  prejudice.  Because  we  find  these 
sufficient  to  resolve  the  case,  we  need  not  address  Rocha’s 
other arguments. See id. at 578. 

    A. Legal Malpractice Claim 
     To state a claim for legal malpractice under Illinois law, a 
plaintiff must plead the following elements: “(1) an attorney‐
client  relationship  that  establishes  a  duty  on  the  part  of  the 
attorney; (2) a negligent act or omission constituting a breach 
of  that  duty;  (3)  proximate  cause  establishing  that  ‘but  for’ 
the attorney’s malpractice, the plaintiff would have prevailed 
in the underlying action; and (4) actual damages.” Mitchell v. 
Schain,  Fursel  &  Burney,  Ltd.,  773  N.E.2d  1192,  1193–94  (Ill. 
App. Ct. 2002). 
    “[I]n assessing the damage inflicted by legal malpractice, 
prime consideration must be given to the situation in which 
the client was placed at the time of the termination of the le‐
gal services.” Id. at 1194. This is because an attorney’s duty to 
his  client  ceases  upon  the  attorney’s  discharge.  Land  v. 
Greenwood, 478 N.E.2d 1203, 1206 (Ill. App. Ct. 1985). If “[t]he 
cause of action was viable at the time of [the attorney’s] dis‐
charge,”  then  a  plaintiff  suing  for  legal  malpractice  “can 
prove no set of facts which connect [the attorney’s] conduct 
with  any  damage  sustained  by  plaintiff.”  Mitchell,  773 
N.E.2d at 1194 (quotation marks omitted). 
   In this case, if Rocha’s Fluegel claims were viable when he 
discharged  Defendants,  then  he  cannot  establish  legal  mal‐
practice as a matter of law. 
    Under  Illinois  law,  if  a  plaintiff  voluntarily  dismisses  a 
claim, “then, whether or not the time limitation for bringing 
such action expires during the pendency of such action, the 
8                                                                   No. 15‐1538 

plaintiff … may commence a new action within one year or 
within  the  remaining  period  of  limitation,  whichever  is 
greater.”  735  ILCS  5/13‐217  (West  1994).1  The  Illinois  Su‐
preme  Court  has  held  that  “[s]ection  13‐217  operates  as  a 
limitations  savings  statute,  with  the  purpose  of  facilitating 
the  disposition  of  litigation  on  the  merits  and  avoiding  its 
frustration  upon  grounds  unrelated  to  its  merits.”  Richter  v. 
Prairie Farms Dairy, Inc., 2016 IL 119518, ¶ 44 (Ill. 2016). Fur‐
thermore, it has held that “section 13‐217 … [is] remedial in 
nature and should be liberally construed in favor of hearing 
the  plaintiff’s  claim.”  Bryson  v.  News  Am.  Publ’ns,  Inc.,  672 
N.E.2d 1207, 1223 (Ill. 1996). 
    In  the  present  case,  Rocha’s  Fluegel  claims  were  still  via‐
ble  in  September  2012,  when  Defendants  were  discharged. 
As an initial matter, Rocha retained Johnson as counsel before 
discharging Defendants in September 2012.2  
    On September 17, 2012, the Fluegel court voluntarily dis‐
missed Rocha’s claims without prejudice. At that time, Rocha 
had already retained Johnson, and he had an absolute right 
to refile his Fluegel claims as a new action until, at least, Sep‐



                                                 
1 “This version of section 13–217 is currently in effect because it preceded 

the  amendments  of  Public  Act  89–7,  § 15  (eff.  Mar.  9,  1995),  which  this 
court  found  unconstitutional  in  its  entirety  in  Best  v.  Taylor  Machine 
Works,  689  N.E.2d  1057  (Ill.  1997).”  Richter  v.  Prairie  Farms  Dairy,  Inc., 
2016 IL 119518, ¶ 44 n.1 (Ill. 2016). 
2 Johnson filed a notice of appearance as counsel for Rocha on September 

10, 2012. Defendants filed a motion to withdraw as counsel for Rocha on 
September 14, 2012, and the district court granted Defendants’ motion to 
withdraw on September 17, 2012. 
No. 15‐1538                                                                     9

tember  2013,  one  year  after  the  voluntary  dismissal.3  Rocha 
exercised  that  right  on  October  30,  2012,  by  including  his 
Fluegel claims in his voluminous 16‐count complaint against 
FedEx.  
    Because Rocha’s Fluegel claims were still viable when De‐
fendants were discharged as his counsel, he cannot establish 
legal malpractice as a matter of law. See Mitchell, 773 N.E.2d 
at 1195 (applying section 13‐217 to determine that “plaintiff’s 
cause of action was viable, as a matter of law, well after [pri‐
or  counsel]  were  discharged  and  successor  counsel  was  re‐
tained”). 

      B. Fraud Claim 
    Rocha  also  argues  that  his  fraud  claim  was  improperly 
dismissed. From the record, it appears that the district court 
did not explicitly discuss Rocha’s fraud claim. Therefore, we 
address it now on de novo review. See Brooks, 578 F.3d at 578 
(affirming a dismissal under 12(b)(6) after examining a stat‐
ute  of  limitations  argument  raised  on  appeal  that  the  “dis‐
trict court did not explicitly address”). 
   In his amended complaint, Rocha makes the following al‐
legations of fraud against Defendants: (1) failure to disclose 
a promise by FedEx to pay “unrecoverable fees in exchange 

                                                 
3  Rocha contends that his Fluegel claims include claims that the Defend‐

ants  should  have,  but  did  not,  assert  in  Fluegel,  including  common  law 
fraud, breach of contract, and promissory estoppel. However, these unal‐
leged  claims  were  also  viable  under  section  13‐217  because  they  arose 
from the “same transaction” as the alleged claims in Fluegel. See Richter, 
2016 IL 119518, ¶ 48 (allowing new claims in a refiled action under sec‐
tion  13‐217  that  arose  from  the  “same  transaction”  alleged  in  the  prior 
action). 
10                                                         No. 15‐1538 

for releases from a sufficient number of contractors” during 
July  2010  and  July  2011  communications  with  Rocha;  (2) 
failure to disclose the “amounts [they] would be paid under 
the final settlement agreement” in Fluegel; (3) misrepresenta‐
tion  of  the  “basis  for  [the]  allocation  of  settlement  amounts 
and  fees”  in  the  settlement  in  Fluegel;  (4)  misrepresentation 
and concealment of the “terms of the settlement” in Fluegel; 
and  (5)  concealment  of  the  “terms  of  the  documents”  pre‐
sented to the Fluegel court for approval. (Am. Compl. ¶ 113.) 
    “In alleging fraud … a party must state with particularity 
the  circumstances  constituting  fraud.”  Fed.  R.  Civ.  P.  9(b). 
This court has held that under the Rule 9(b) particularity re‐
quirement,  plaintiffs  must  plead  the  “who,  what,  when, 
where,  and  how:  the  first  paragraph  of  any  newspaper  sto‐
ry”  of  the  alleged  fraud.  United  States  ex  rel.  Lusby  v.  Rolls‐
Royce Corp., 570 F.3d 849, 853 (7th Cir. 2009) (internal quota‐
tion marks omitted). This requirement includes “the identity 
of the person making the misrepresentation, the time, place, 
and  content  of  the  misrepresentation,  and  the  method  by 
which  the  misrepresentation  was  communicated  to  the 
plaintiff.” Uni*Quality Inc. v. Infotronx, Inc., 974 F.2d 918, 923 
(7th Cir. 1992) (internal quotation marks omitted). 
    Additionally,  because  fair  notice  is  the  “most  basic  con‐
sideration  underlying  Rule  9(b),”  in  a  case  involving  multi‐
ple  defendants,  “the  complaint  should  inform  each  defend‐
ant  of  the  nature  of  his  alleged  participation  in  the  fraud.” 
Vicom, Inc. v. Harbridge Merch. Servs., 20 F.3d 771, 777–78 (7th 
Cir. 1994) (citations and internal quotation marks omitted). 
   In  the  instant  case,  we  find  that  Rocha’s  fraud  claim,  as 
pleaded  in  his  amended  complaint,  must  be  dismissed  be‐
cause his allegations fall far short of the heightened pleading 
No. 15‐1538                                                          11

standards  required  under  Rule  9(b).  For  each  of  his  allega‐
tions, Rocha fails to provide the specific names, dates, times, 
or  content  of  the  misrepresentations  or  omissions  that  give 
rise to the alleged fraud. Furthermore, even though his suit 
is  against  multiple  Defendants,  Rocha  also  fails  to  provide 
fair  notice  to  each  individual  Defendant  concerning  the  na‐
ture  of  his  or  her  alleged  participation  in  the  fraud.  In  the 
context  of  fraud,  this  court  has  previously  “rejected  com‐
plaints  that  have  ‘lumped  together’  multiple  defendants,” 
and we do so again here. Id. at 778. 
    This,  however,  does  not  end  our  discussion.  Rocha  ar‐
gues  that  he  had  attempted  to  cure  the  pleading  defects  in 
his fraud claim by moving for leave to file a second amend‐
ed  complaint,  which  the  district  court  denied  as  moot.  (Ro‐
cha Reply Br. 3). For completeness, we proceed and examine 
Rocha’s fraud claims in his proposed second amended com‐
plaint,  which  is  included  in  the  record.  We  conclude  that 
these allegations cannot survive a motion to dismiss. Even if 
these  allegations  were  able  to  satisfy  the  pleading  require‐
ments  for  fraud  under  Rule  9(b),  they  still  fail  to  “state  a 
claim to  relief that  is  plausible  on its  face.” Ashcroft  v. Iqbal, 
556  U.S.  662,  678  (2009)  (quoting  Bell  Atl.  Corp.  v.  Twombly, 
550 U.S. 544, 570 (2007) (internal quotation marks omitted)). 
     Regarding  whether  a  complaint  states  a  plausible  claim 
of  relief,  the  Supreme  Court  has  articulated  a  two‐pronged 
approach  in  which  a  court:  (1)  first  identifies  the  well‐
pleaded factual allegations by discarding the pleadings that 
are  “no  more  than  conclusions”  and  (2)  then  determines 
whether  the  remaining  well‐pleaded  factual  allegations 
“plausibly  give  rise  to  an  entitlement  to  relief.”  Iqbal,  556 
U.S. at 679. 
12                                                            No. 15‐1538 

    Here,  after  discarding  all  conclusory  statements  of 
wrongdoing,  it  appears  that  Rocha’s  proposed  second 
amended  complaint  merely  alleges  the  following:  that  De‐
fendants  engaged  in  fraud  during  communication  with  Ro‐
cha  between  June  and  August  2012  regarding  the  terms  of 
the  Fluegel  settlement.  (Pl.’s  Proposed  Second  Am.  Compl. 
¶¶ 140–53.)  Not  only  do  Rocha’s  claims  fail  to  “plausibly 
give rise to an entitlement to relief,” but they are completely 
undercut by his own pleadings and exhibits, which establish 
Defendants’  honest  and  clear  presentation  of  the  settlement 
terms,  including  FedEx’s  requirement  for  release  of  all 
claims  by  individuals  and  associated  corporations.  (Id. 
¶¶ 140–53, Exs. A, B, C, D, E, G, H).  
      Accordingly, Rocha’s fraud claims must be dismissed. 

      C. Dismissal with Prejudice 
   Lastly,  Rocha  contends  that  the  district  court  erred  by 
dismissing his amended complaint with prejudice, instead of 
dismissing without prejudice for lack of subject matter juris‐
diction. We disagree. 
    Rocha  mischaracterizes  why  the  district  court  dismissed 
his claim—it was for failure to state a claim, not lack of sub‐
ject matter jurisdiction. Regarding a district court’s dismissal 
of a complaint for failure to state a claim, the Supreme Court 
has unambiguously held the following: 
         Jurisdiction,  therefore,  is  not  defeated  …  by  the 
         possibility  that  the  averments  might  fail  to  state  a 
         cause of action on which petitioners could actually 
         recover. For it is well settled that the failure to state 
         a proper cause of action calls for a judgment on the 
         merits and not for a dismissal for want of jurisdic‐
No. 15‐1538                                                           13

       tion. Whether the complaint states a cause of action 
       on  which  relief  could  be  granted  is  a  question  of 
       law and just as issues of fact it must be decided af‐
       ter  and  not  before  the  court  has  assumed  jurisdic‐
       tion over the controversy. If the court does later ex‐
       ercise  its  jurisdiction  to  determine  that  the  allega‐
       tions in the complaint do not state a ground for re‐
       lief, then dismissal of the case would be on the mer‐
       its, not for want of jurisdiction. 
Bell v. Hood, 327 U.S. 678, 682 (1946).  
    In the present case, the district court correctly ruled that 
Rocha could not establish a legal malpractice claim as a mat‐
ter of law because his Fluegel claims were still viable after he 
discharged Defendants as his counsel. This constitutes a de‐
termination on the merits. The district court gave Rocha am‐
ple  opportunity  over  several  months—through  supple‐
mental  briefings  and  multiple  hearings—to  develop  his 
claims before making its ruling. 
    Furthermore,  our  analysis  of  Rocha’s  fraud  claim  also 
constitutes  a  determination  on  the  merits.  Neither  Rocha’s 
amended  complaint,  nor  his  proposed  second  amended 
complaint  could  meet  the  requisite  pleading  standards.  His 
own  pleadings  and  attached  exhibits  defeat  any  plausible 
claim of fraud. 
   Therefore, the district court dismissal of Rocha’s amend‐
ed complaint with prejudice was proper. 
                          III. CONCLUSION 
   For  the  foregoing  reasons,  the  judgment  of  the  district 
court is AFFIRMED.